GIERKE, Judge
(dissenting):
I disagree with the majority’s holding that appellant “was not ‘unrepresented in law and in fact.’ ” 45 MJ at 151. In my view, appellant had no counsel within the meaning of RCM 1106(f)(2), Manual for Courts-Martial, United States (1995 ed.). Prejudice should be presumed. See United States v. Leaver, 36 MJ 133, 136 (CMA 1992) (Gierke, J., concurring). It is immaterial who was at fault.
Designating Captain S as substitute counsel accomplished only half the mission required by RCM 1106(f)(2). The critical second half was omitted: “Substitute counsel shall enter into an attorney-client relationship with the accused before examining the recommendation and preparing any response.” (Emphasis added.) Appellant was free to accept Captain S, represent himself, request individual counsel by name, or retain civilian counsel. Until appellant and Captain S entered into an attorney-client relationship, Captain S was a mere staff officer, not Miller’s defense counsel, and thus he had no authority to represent him.
I cannot join in the majority’s holding that Captain S’s appointment and his actions purporting to represent appellant without ever contacting appellant were “close enough for government work.” Accordingly, I dissent.